As filed with the Securities and Exchange Commission on September 26, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess Advisors Series Trust 615 E. Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: October 31, 2007 Date of reporting period: July 31, 2007 Item 1. Schedule of Investments. EDGAR LOMAX VALUE FUND Schedule of Investments at July 31, 2007 (Unaudited) Shares COMMON STOCKS - 95.31% Value Automobiles & Components - 1.07% 8,900 General MotorsCorp. $ 288,360 Banks - 3.53% 14,500 Regions FinancialCorp. 436,015 15,200 Wells Fargo &Co. 513,304 949,319 Capital Goods - 10.69% 7,000 3MCo. 622,440 5,200 General DynamicsCorp. 408,512 34,500 General ElectricCo. 1,337,220 8,800 Honeywell International,Inc. 506,088 2,874,260 Consumer Durables & Apparel - 2.19% 6,800 The Black & Decker Corp. 588,676 Diversified Financials - 16.35% 11,900 Bank of AmericaCorp. 564,298 23,100 Citigroup,Inc. 1,075,767 4,800 Discover Financial Services (a) 110,640 1,200 The Goldman Sachs Group,Inc. 226,008 26,165 J.P. Morgan Chase &Co. 1,151,521 1,300 Lehman Brothers Holdings,Inc. 80,600 8,100 Merrill Lynch & Co., Inc. 601,020 9,200 Morgan Stanley 587,604 4,397,458 Energy - 12.66% 5,200 Baker Hughes,Inc. 411,060 12,800 Chevron Corp. 1,091,328 13,100 ConocoPhillips 1,059,004 9,900 Exxon MobilCorp. 842,787 3,404,179 Food, Beverages & Tobacco - 4.97% 14,950 Altria Group,Inc. 993,727 10,483 Kraft Foods, Inc. - Class A 343,318 1,337,045 Healthcare Equipment & Services - 2.44% 12,700 CignaCorp. 655,828 Insurance - 6.62% 14,300 The Allstate Corp. 760,045 7,600 American International Group,Inc. 487,768 5,800 The Hartford Financial Services Group, Inc. 532,846 1,780,659 Materials - 8.50% 18,200 Alcoa,Inc. 695,240 13,600 The Dow Chemical Co. 591,328 21,338 E. I. du Pont de Nemours and Co. 997,125 2,283,693 Media - 1.29% 18,000 Time Warner,Inc. 346,680 Pharmaceuticals, Biotechnology & Life Sciences - 8.72% 23,700 Merck & Co.,Inc. 1,176,705 49,700 Pfizer Inc. 1,168,447 2,345,152 Retailing - 2.90% 32,300 Limited Brands, Inc. 780,045 Technology Hardware & Equipment - 2.68% 6,500 International Business Machines Corp. 719,225 Telecommunication Services - 10.70% 35,900 AT&T, Inc. 1,405,844 34,500 Verizon Communications,Inc. 1,470,390 2,876,234 TOTAL COMMON STOCKS (Cost $23,122,655) 25,626,813 Shares SHORT-TERM INVESTMENTS - 4.57% Value 1,230,225 AIM STIC Prime Portfolio 1,230,225 TOTAL SHORT-TERM INVESTMENTS (Cost $1,230,225) 1,230,225 Total Investments in Securities(Cost $24,352,880) - 99.88% 26,857,038 Other Assets in Excess of Liabilities - 0.12% 31,171 NET ASSETS - 100.00% $ 26,888,209 (a) Non-income producing security. The cost basis of investments for federal income tax purposes at July 31, 2007 was as follows*: Cost of investments $ 24,375,797 Gross unrealized appreciation $ 3,514,814 Gross unrealized depreciation (1,033,573) Net unrealized appreciation $ 2,481,241 * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual or semi-annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)*/s/Joe Redwine Joe Redwine, Chief Executive Officer Date9/25/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/Joe Redwine Joe Redwine, Chief Executive Officer Date9/25/2007 By (Signature and Title)*/s/Douglas G. Hess Douglas G. Hess, President & Treasurer Date9/24/2007 * Print the name and title of each signing officer under his or her signature.
